Name: Commission Regulation (EEC) No 3684/86 of 2 December 1986 fixing the prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1987 financial year
 Type: Regulation
 Subject Matter: trade policy;  prices
 Date Published: nan

 3 . 12. 86 Official Journal of the European Communities No L 340/9 COMMISSION REGULATION (EEC) No 3684/86 of 2 December 1986 fixing the prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the the 1987 financial year exceed the average buying-in price from 1 December 1985 until the last month for which figures are available ; Whereas Article 6 of Commission Regulation (EEC) No 3184/83 of 31 October 1983 on the operation of the system of advances in respect of expenditure financed by the EAGGF Guarantee Section (4) provides that expendi ­ ture in the last month of the financial year is to be based on physical operations plus stock levels in the preceding month ; whereas, therefore, stocks at the end of the year must be valued at the levels on 30 November ; Whereas the mesures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1334/86 (2), and in particular the first paragraph of Article 8 thereof, Whereas it is specified in the first paragraph of Article 8 of Regulation (EEC) No 1883/78 that prices are to be determined for calculating the value of the agricultural products in intervention storage to be carried forward to the next financial year ; whereas these products are generally valued at their purchase price ; whereas the basis should be the actual purchase prices paid by the interven ­ tion agencies during a reference period running from 1 December 1985 to the latest month for which the figures are known, including quantities carried over from 1985 and entered in the accounts on 1 December 1985 at their carry-over prices ; Whereas the amount of, and detailed rules for, the reduc ­ tion in value of butter and beef placed in storage before 1 March 1985 were laid down in Commission Regulation (EEC) N&lt;p 1624/86 (3); whereas the carry-over price for those quantities whose value has been reduced and which have not yet been disposed of remains the same as at 1 December 1985 on condition that the said price does not HAS ADOPTED THIS REGULATION : 4 Article 1 The prices to be used for calculating the value of agricul ­ tural products in intervention storage to be carried forward to the 1987 financial year shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5. 8 . 1978 , p . 1 . 0 OJ No L 119, 8 . 5. 1986, p. 18 . 0 OJ No L 148, 31 . 5. 1986, p . 1 . 0 OJ No L 320, 17. 11 . 1983, p. 1 . A N N E X Pr ic es to be us ed fo r ca lc ul at in g th e va lu e of ag ric ul tu ra l pr od uc ts in in te rv en tio n st or ag e to be ca rr ie d fo rw ar d to th e 19 87 fin an ci al ye ar ; S ho ul d be va lu ed at th e le ve ls on 30 N o v em b er 19 86 (p er to nn e) Pr od uc t E C U Be lg iu m B fr s D en m ar k D kr G er m an y D M G re ec e D r Sp ain P ta F ra nc e F F Ir el an d £ Ir l Ita ly L it Lu xe m bo ur g L fr s N et h er ­ la nd s F1 Po rtu ga l E sc U ni te d K in gd om £ C om m on w he at of : | | | | I l l l l  br ea d- m ak in g qu ali ty 19 4, 50 9 11 6 1 66 1 46 6, 50 22 69 3 28 35 7 1 38 1 15 2, 20 29 9 33 6 9 11 6 52 5, 50 29 52 7 12 2, 00  no n- br ea d- m ak in g qu al ity 18 8, 00 8 81 2 1 60 6 45 1, 00 21 93 5 27 41 0 1 33 5 14 7, 10 28 9 33 2 8 81 2 50 8, 00 28 54 1 11 7, 90 Ba rle y 18 8, 50 8 83 5 1 61 0 45 2, 00 21 99 3 27 48 3 1 33 8 14 7, 50 29 0 10 2 8 83 5 50 9, 50 28 61 7 11 8, 20 Ry e 19 2, 50 9 02 3 1 64 4 46 1, 50 22 46 0 28 06 6 1 36 7 15 0, 60 29 6 25 8 9 02 3 52 0, 00 29 22 4 12 0, 70 H ar de ne d w he at 26 4, 50 12 39 7 2 25 9 63 4, 50 30 86 0 38 56 3 1 87 8 20 7, 00 40 7 06 6 12 39 7 71 4, 50 40 15 4 16 5, 80 M ai ze 17 7, 00 8 29 6 1 51 2 42 4, 50 20 65 1 25 80 6 1 25 7 13 8, 50 27 2 40 3 8 29 6 47 8, 00 26 87 1 11 1, 00 O li ve oi l 1 40 2, 50 65 73 7 11 97 8 3 34 5, 00 16 3 63 4 20 4 47 9 9 95 7 1 09 7, 40 2 17 9 48 5 65 73 7 3 76 9, 00 2 1 2 9 1 6 87 9, 40 Ra pe se ed 45 7, 50 21 44 4 3 90 7 1 09 1, 00 53 37 8 66 70 2 3 24 8 35 8, 00 70 4 09 3 21 4 4 4 1 22 9, 50 69 45 4 28 6, 90 S un fl ow er se ed 53 4, 50 25 05 3 4 56 5 1 27 5, 00 62 36 2 77 92 8 3 79 5 41 8, 20 82 2 59 6 25 05 3 1 43 6, 50 81 14 4 33 5, 10 Su ga r 54 2, 00 25 4 0 4 4 62 9 1 29 3, 00 63 23 7 79 02 1 3 84 8 42 4, 10 84 2 26 8 25 40 4 1 45 6, 50 82 28 2 33 9, 80 T ob ac co : \ \ \ \ \ \ \ \ \  le af 82 8, 00 38 80 9 7 07 2 1 97 5, 00 96 60 5 12 0 71 9 5 87 9 64 7, 90 1 28 6 71 2 38 80 9 2 22 5, 00 12 5 70 0 51 9, 20  pr oc es se d 87 8, 00 41 15 3 7 49 9 2 09 4, 00 10 2 43 9 12 8 00 9 6 23 4 68 7, 00 1 36 4 41 2 41 15 3 2 35 9, 50 13 3 29 1 55 0, 50  ba le d 1 11 6, 00 52 30 8 9 53 1 2 66 2, 00 13 0 20 7 16 2 70 8 7 92 3 87 3, 30 1 73 4 26 4 52 30 8 2 99 9, 00 16 9 42 2 69 9, 70 A lc oh ol 91 ,5 0 4 28 9 78 1 21 8, 00 10 67 6 13 34 0 65 0 71 ,6 0 14 2 19 1 4 28 9 24 6, 00 13 89 1 57 ,4 0 Sk im m ed m ilk -p ow de r 1 64 5, 50 77 88 3 14 12 1 3 96 6, 50 19 1 98 5 24 2 23 1 12 03 3 1 34 5, 60 2 55 7 10 7 77 88 3 4 46 9, 50 24 9 80 7 1 04 5, 90 B ut te r : \ \ \ \ \ I l I l \ I I (a ) 3 07 1, 00 14 5 35 4 26 35 4 7 40 2, 50 35 8 30 3 45 2 07 6 22 45 7 2 51 1, 30 4 77 2 33 4 14 5 35 4 8 34 1, 50 46 6 21 5 1 95 2, 00 (b ) 1 74 1, 00 82 40 3 14 94 1 4 19 6, 50 20 3 12 8 25 6 28 9 12 73 1 1 42 3, 70 2 70 5 51 4 82 40 3 4 72 9, 00 26 4 30 5 1 10 6, 60 (c) 3 07 1, 00 14 5 35 4 26 35 4 7 40 2, 50 35 8 30 3 45 2 07 6 22 45 7 2 51 1, 30 4 77 2 33 4 14 5 35 4 8 34 1, 50 46 6 21 5 1 95 2, 00 B ee f an d ve al : l \ \ l \ \ \ \ I l | | l  qu ar te rs : l l \ l l l l l l l (a) 2 53 5, 50 12 0 00 8 21 75 9 6 04 7, 50 29 5 82 4 37 3 24 6 18 25 9 2 07 3, 40 3 94 0 16 7 12 0 00 8 6 81 4, 00 38 4 91 9 1 61 1, 60 (b ) 1 47 2, 00 69 67 1 12 63 2 3 51 1, 00 17 1 74 3 21 6 69 0 10 60 0 1 20 3, 70 2 28 7 48 8 69 67 1 3 95 6, 00 22 3 46 7 93 5, 60 (c) 2 48 5, 00 11 7 61 8 21 32 5 5 92 7, 00 28 9 93 2 36 5 81 2 17 89 5 2 03 2, 10 3 86 1 69 0 11 7 61 8 6 67 8, 50 37 7 25 3 1 57 9, 50  bo ne d : \ l I \ l l l l I l \ \ » 3 45 9, 00 16 3 71 8 29 68 4 8 25 0, 50 40 3 57 2 50 9 19 2 24 90 9 2 82 8, 60 5 37 5 28 6 16 3 71 8 9 29 6, 00 52 5 11 8 2 19 8, 60 (b ) 1 32 2, 00 62 57 2 11 34 5 3 15 3, 00 15 4 24 2 19 4 60 9 9 52 0 1 08 1, 10 2 05 4 38 8 62 57 2 3 55 3, 00 20 0 69 5 84 0, 30 (c) 3 37 2, 00 15 9 60 0 28 93 7 8 04 3, 00 39 3 42 1 49 6 38 5 24 28 3 2 75 7, 50 5 24 0 08 8 15 9 60 0 9 06 2, 00 51 1 91 0 2 14 3, 30 Pi gm ea t 1 06 7, 00 50 50 2 9 15 7 2 54 5, 00 12 4 49 0 15 7 07 1 8 05 1 87 2, 60 1 65 8 11 8 50 50 2 2 86 7, 50 16 1 98 3 69 7, 90 No L 340/10 Official , Journal of the European Communities 3. 12. 86 (a) Pr od uc t pl ac ed in pu bl ic sto ra ge af ter 1 M ar ch 19 85 . (b ) Pr od uc t pl ac ed in pu bl ic sto ra ge be fo re 1 M ar ch 19 85 an d th e va lu e of w hi ch wa s re du ce d un de r Re gu la tio n (E EC ) N o 16 24 /8 6. (c) Pr od uc t pl ac ed in pu bl ic sto rag e aft er 1 M arc h 19 85 bu t th e va lue of wh ich wa s no t re du ce d un de r Re gu lat io n (E EC ) No 16 24 /8 6.